Title: Orders to Colonel David Forman, 24 November 1776
From: Washington, George
To: Forman, David

 

Sir
[Newark, 24 November 1776]

Having received Information that there is danger of an Insurrection of Tories in the County of Monmouth, and it being highly necessary that the most speedy check should be given to [a] Measure of so pernicious a Tendancy, you are hereby ordered to march with the Regiment under your Command into the said County of Monmouth, and on your Arrival there you are authorized to apprehend all such persons as from good Information appear to be concerned in any Plot or Design against the Liberty or Safety of the united States. And you are further authorized immediately to attack any Body of Men whom you may find actually assembled or in Arms for the purposes aforesaid, and if you should find their Numbers superior to your Force, you have full authority to call in and take the Command of such a Number of Militia of the State of New Jersey as you may judge sufficient. I would recommend to you to be cautious in proceeding against any but such as you have the fullest Grounds of Suspicion, and not suffer your Men to give the least Molestation to the property of any in the Course of your March—If you find any Stock of Cattle or Provision that you may judge in danger of falling into the Hands of the Enemy, you are first judge in danger of falling into the Hands of the Enemy, you are first to desire the Inhabitants to remove them, and upon their Refusal you are to have it done yourself, giving the Owners Certificates of the Quantity that they may if they please call upon the Qr Masr or Commy Genl for Pay. Given under my Hand at Head Quarters at Newark this 24 day of Novemr 1776.
